Schedule 14C Information Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement TIFF INVESTMENT PROGRAM, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [Missing Graphic Reference] TIFF INVESTMENT PROGRAM, INC. Four Tower Bridge 200 Barr Harbor Drive, Suite 100 West Conshohocken, Pennsylvania 19428 TIFF Multi-Asset Fund INFORMATION STATEMENT May 30, 2008 This Information Statement is being furnished to all persons owning shares (“members”) of TIFF Multi-Asset Fund (“Multi-Asset Fund” or the “Fund”), a series of TIFF Investment Program, Inc. (“TIP”), to provide members with information regarding two new money managers managing assets for Multi-Asset Fund. This Information Statement explains why the board of directors of TIP (the “board” or the “directors”) approved TIP’s entering into money manager arrangements with Shapiro Capital Management LLC (“Shapiro”) and Westport Asset Management, Inc. (“Westport”) with respect to Multi-Asset Fund and describes generally the terms of the money manager arrangements. This Information Statement is being delivered to members of record as of May 9, 2008 on or about May 30, 2008. The Fund is providing this Information Statement solely for your information as required by an exemptive order issued by the Securities and Exchange Commission (the “SEC”), as described herein. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement consists of two parts: PART I contains information relating to the Fund, the money manager agreements with Shapiro and Westport, and the sub-advisory method employed by TIP and its Adviser, TIFF Advisory Services, Inc. (“TAS” or the “Adviser”). PART II contains information about TIP, TAS, Shapiro, Westport, certain brokerage and other miscellaneous matters. I.MONEY MANAGER AGREEMENTS BETWEEN TIP, SHAPIRO AND WESTPORT Multi-Asset Fund operates in large part on a “multi-manager” basis, which means that its assets are divided into multiple segments, each managed by a different money management firm as money managers to TIP, supervised by TAS. TAS is responsible for determining the appropriate manner in which to allocate assets among money managers, including recommending new money managers to the TIP board. There is no pre-specified target allocation by money manager. Shapiro and Westport presently manage assets for another TIP fund, TIFF US Equity Fund (“US Equity Fund”), pursuant to money manager agreements previously entered into by TIP on behalf of US Equity Fund (the “existing money manager agreements”). Shapiro and Westport each has agreed to manage assets for Multi-Asset Fund in accordance with the terms and conditions of the existing money manager agreements with Shapiro and Westport, respectively, for US Equity Fund, as modified by addenda described in the next paragraph. 2 [Missing Graphic Reference] The board approved these new arrangements through addenda to the existing money manager agreements at a meeting held on March 24, 2008. The addenda provide that Shapiro and Westport will manage assets of Multi-Asset Fund for the period and on the terms set forth in the existing money manager agreements and in accordance with the investment guidelines of Multi-Asset Fund. All other terms and conditions of the existing money manager agreements will apply to Shapiro and Westport with respect to their management of assets of Multi-Asset Fund, including but not limited to, compensation payable pursuant to the fee schedule of the existing money manager agreements for each of Shapiro and Westport. The addenda do not affect the existing money manager agreements as to US Equity Fund in any way. In general, a mutual fund cannot enter into new advisory agreements unless the members of that mutual fund vote to approve the agreements. The Fund, however, has entered into the addenda to the existing money manager agreements without member action pursuant to an exemptive order issued by the SEC (the “Exemptive Order”). The Exemptive Order permits TAS and the TIP funds, subject to board approval, to enter into and materially amend contracts with money managers not affiliated with TAS with respect to each series of TIP without seeking or receiving member approval of those contracts. The Exemptive Order does not apply to the advisory agreements with TIP’s investment adviser, TAS, or any amendments to such agreements. This Information Statement is being provided to all members of the Fund as required by one of the conditions of the Exemptive Order. Description of the Advisory Agreement TAS acts as adviser to the Fund pursuant to an advisory agreement dated March 31, 1995, as amended (the “Advisory Agreement”). The directors of TIP initially approved the Advisory Agreement at a meeting held on September 13, 1994, and last approved the continuance of the Advisory Agreement at a meeting held on June 11, 2007. The Advisory Agreement was last approved by the shareholders of the Fund by written action of the sole shareholder on March 30, 1995. The purpose of submission of the Advisory Agreement to the sole shareholder was to seek initial approval of the Advisory Agreement prior to the Fund’s commencement of operations. Under the Advisory Agreement, TAS manages the investment program of the Fund and performs such duties as the board and TAS agree are appropriate to support and enhance the investment program of the Fund. The Advisory Agreement provides that TAS will seek to achieve the Fund’s investment and performance objectives by identifying and recommending to the board independent money managers for the Fund, managing and allocating cash among asset classes and money managers, as applicable, monitoring the money managers’ and the Fund’s performance and employing certain risk management and other techniques. Under the Advisory Agreement, the Fund pays TAS on a monthly basis an annualized fee of 0.20% on the first $500 million of the average daily net assets of the Fund; 0.18% on the next $500 million; 0.15% on the next $500 million; 0.13% on the next $500 million; 0.11% on the next $500 million; and 0.09% on assets exceeding $2.5 billion. For the fiscal year ended December 31, 2007, the Fund paid TAS for its services to the Fund under the Advisory Agreement advisory fees of $3,307,718. The Fund paid directly to the Fund’s money managers management fees of $5,188,733. The New Money Manager Arrangements for Multi-Asset Fund Prior to April 1, 2008, Multi-Asset Fund engaged six independent money managers and TAS to oversee the Multi-Asset Fund’s investment decisions. Shapiro and Westport are now additional independent money managers to Multi-Asset Fund. Prior to the date of the addenda to the existing money manager agreements, Shapiro and Westport managed certain assets of US Equity Fund pursuant to the existing money manager agreements. The directors initially approved the existing money manager agreement for Shapiro with respect to US Equity Fund at a meeting held on May 12, 1997, and the existing money manager agreement for Westport with respect to US Equity Fund at a meeting held on March 21, 1994. The board last approved the continuance of the existing money manager agreements for both Shapiro and Westport with respect to US Equity Fund at a meeting held on June 11, 2007. Because TIP operates pursuant to the Exemptive Order, the existing money manager agreement with Shapiro with respect to US Equity Fund was notrequired to besubmitted to a vote of members. The existing money manager agreement with Westport with respect to US Equity Fund was last approved by the shareholders of US Equity Fund on March 29, 1994. The purpose of the submission was to seek initial approval of the money manager agreement prior tothe effective date of the Exemptive Order. 3 [Missing Graphic Reference] At a meeting held on March 24, 2008, the directors, including all of the directors who are not “interested persons” (the “independent directors”) of TIP, as such term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), approved theaddenda to the existing money manager agreements to provide that Shapiro and Westport would act as a money managers for Multi-Asset Fund. The addenda and the existing money manager agreements are described below. TAS’s recommendation that Shapiro and Westport be added as money managers of Multi-Asset Fund were based on a number of factors, including but not limited to each money managers’ active management style in an equity market environment favorable to that approach. In TAS’s view, Shapiro and Westport are sound investors, with investment philosophies and tactics that have resulted in favorable long-term performance records. After analyzing information deemed relevant and the potential impact on the Fund, TAS recommended to the directors that Shapiro and Westport serve as money managers of the Fund. Upon the recommendation of TAS and after considering a variety of factors (as described below under “Consideration of Money Manager Agreements by the Board”), the directors voted on March 24, 2008, to approve the addenda to the existing money manager agreements, effective April 1, 2008. The terms of the addenda to the existing money manager agreements incorporate the terms of the respective existing money manager agreements for US Equity Fund, including the fee schedules. Consideration of Money Manager Agreements by the Board In considering the addenda to the existing money manager agreements to add Shapiro and Westport as money managers for Multi-Asset Fund, the directors noted that in connection with their annual review of TIP’s advisory arrangements (the “Annual Review”), on June 11, 2007, they had approved the continuation of the existing money manager agreements for US Equity Fund for another one-year term commencing July 1, 2007. In connection with the Annual Review, the board had requested and considered a wide range of information of the type they regularly consider when determining whether to continue a fund's money manager agreements as in effect from year to year. A discussion of the board’s consideration of the existing money manager agreements at the June 2007 meeting was included in TIP’s semi-annual report for the period ended June 30, 2007. In approving the addenda and the application of the existing money manager agreements to Multi-Asset Fund at the March 24, 2008 meeting, the directors considered the information provided and the factors considered in connection with the review of the existing money manager agreements at the Annual Review, as well as such other information as they deemed appropriate. In considering the addenda and the existing money manager agreements for Multi-Asset Fund, the board noted that TAS, the Fund’s adviser, had recommended the approval of the new money manager arrangements for Multi-Asset Fund, having concluded it would be in the best interest of the Fund to do so. They also considered additional information provided by TAS, Shapiro, and Westport. The board considered a number of additional factors in evaluating the addenda and the application of the existing money manager agreements with Shapiro and Westport to Multi-Asset Fund. The board considered information describing the addition of Shapiro and Westport to Multi-Asset Fund; the advisory services they each provide to US Equity Fund; the potential benefits of including them as money managers to Multi-Asset Fund; and other information deemed relevant. The potential benefits of adding Shapiro and Westport as money managers of Multi-Asset Fund were identified as: (i) advantageous investment philosophy and tactics in current equity markets; (ii) long-standing relationships with key investment professionals; (iii) active management styles with the ability to differentiate between good companies with lower valuations due to temporary factors and those with lower valuations for appropriate reasons; (iv) strong infrastructure capabilities and expertise; and (v) attractive long-term returns. In addition, it was noted that the terms of the proposed new money manager arrangements, including the fee schedules, were identical to the terms of the existing money manager agreements in place for US Equity Fund. The board also noted the information received at regular meetings throughout the year related to the services rendered by Shapiro and Westportto US Equity Fund. The board’s evaluation of the services provided by Shapiro and Westport took into account the board’s knowledge and familiarity gained as board members, including the scope and quality of Shapiro and Westport’s investment management capabilities. The board concluded that, overall, it was satisfied with the nature, extent, and quality of the services currently being provided to US Equity Fund, and expected to be provided to Multi-Asset Fund, by Shapiro and Westport. 4 [Missing Graphic Reference] The board based its evaluation on the material factors presented to it at this meeting and discussed above, including: (i) the terms of the agreements; (ii) the reasonableness of the money managers’ fees in light of the nature and quality of the money managers’ services provided and any additional benefits received by Shapiro and Westport in connection with providing services to the Fund; (iii) the nature, quality, cost, and extent of the services performed by Shapiro and Westport; (iv) the overall organization and experience of Shapiro and Westport; and (v) the nature and expected effects of the addition of Shapiro and Westport as money managers of Multi-Asset Fund. In arriving at its decision, the board did not single out any one factor or group of factors as being more important than the other factors, but considered all of these factors together. Based upon its review, the board concluded that the addenda and the existing money manager agreements were reasonable, fair, and in the best interests of the Multi-Asset Fund and its members, and that the fees provided in such agreements were fair and reasonable. In the board’s view, approving the addendato the existing money manager agreements was desirable and in the best interests of the Multi-Asset Fund and its members. After carefully considering the information summarized above and all factors deemed to be relevant, the directors, including the independent directors, unanimously voted to approve the addendato the existing money manager agreements for the Multi-Asset Fund. Prior to a vote being taken to approve the new money manager arrangements for Multi-Asset Fund, the independent directors met separately in executive session to discuss the appropriateness of the agreements. In their deliberations with respect to these matters, the independent directors were advised by their independent legal counsel. The independent directors weighed the foregoing matters in light of the advice given to them by their independent legal counsel as to the law applicable to the review of the investment advisory contracts. The independent directors concluded the addendato the existing money manager agreements were reasonable, fair, and in the best interests of the Multi-Asset Fund and its members, and that the fees provided in such agreements were fair and reasonable. Description of the Money Manager Agreements The addenda and the existing money manager agreements are included as Appendix A to this Information Statement. The following description of the addenda and the existing money manager agreements is qualified in its entirety by reference to the full text of the agreements as set forth in Appendix A. The addenda, dated April 1, 2008, provide that each of Shapiro and Westport will manage the investment and reinvestment of a segment of assets of Multi-Asset Fund placed with them from time to time, subject to the supervision of the board and TAS. The money manager agreements provide that Multi-Asset Fund shall compensate Shapiro and Westport based upon performance. Generally, performance-based fee arrangements specify a minimum fee (floor), a maximum fee (cap), and a fee formula that embodies the concept of a "fulcrum fee" (i.e., a fee midway between the minimum and the maximum). Actual fees paid to a manager are proportionately related to performance above or below the fulcrum point, but are never greater than the cap nor less than the floor. The formula is designed to augment the fee if the excess return of a manager's portfolio (i.e., its actual return less the total return of the portfolio's benchmark) exceeds a specified level and to reduce the fee if the excess return falls below this level. Total returns are calculated over a rolling 12-month period. The fee rate is expressed as a percentage of the average daily net assets of a manager's portfolio, gross of expenses except custodian transaction charges. The fee formula for Shapiro entails a floor of 50 basis points, a cap of 95 basis points and a fulcrum fee of 73 basis points. The portfolio must earn 325 basis points over the return of the Russell 2000® Index in order for Shapiro to earn the fulcrum fee (i.e., 73 basis points). The fee formula for Westport entails a floor of 15 basis points, a cap of 200 basis points and a fulcrum fee of 108 basis points. The portfolio must earn 430 basis points over the return of the Russell 2000® Index in order for Westport to earn the fulcrum fee (i.e., 108 basis points). Because the fees are performance-based rather than asset-based, there are no economies of scale if the assets in the accounts are increased. 5 [Missing Graphic Reference] The addenda provide that the new arrangements with Shapiro and Westportwith respect toMulti-Asset Fund will continue in effect for the remaining term of the existing money manager agreements, i.e., through June 30, 2008, and thereafter from year to year if their continuance is approved at least annually in conformity with the requirements of the 1940 Act. The addenda and existing money manager agreements may be amended by mutual consent, but the consent of the Fund must be approved in conformity with the requirements of the 1940 Act and any order of the SEC that may address the applicability of such requirements in the case of the Fund. The addenda and existing money manager agreements may be terminated as to Multi-Asset Fund without payment of any penalty by (a) the Fund, if a decision to terminate is made by the board of directors of TIP or by a vote of a majority of the Fund’s outstanding voting securities (as defined in the 1940 Act), or (b) by Shapiro and/or Westport, respectively, in each case with at least 30 days’ written notice from the terminating party and on the date specified in the notice of termination. The addenda and existing money manager agreements will terminate automatically in the event of their “assignment,” as defined in the 1940 Act. The addenda and existing money manager agreements provide that neither Shapiro nor Westport shall be liable to the Fund, TIP, or TAS for any error of judgment, but shall be liable to the Fund for any loss resulting from willful misfeasance, bad faith, or gross negligence by Shapiro or Westport in providing services under their respective addendum and existing money manager agreement or from reckless disregard by Shapiro or Westport of their obligations and duties under the respective addendum and existing money manager agreement. Additional Fee Information The following table summarizes the actual expenses of Multi-Asset Fund during 2007 and also shows an estimate of what 2007 expenses would have been had Shapiro and Westport served as money managers for Multi-Asset Fund during that year under the new arrangements. The table assumes that each of Shapiro and Westport became money managers on January 1, 2007. Multi-Asset Fund 2007 Actual Expenses Pro forma for 2007 Shareholder Fees (paid directly from the shareholder’s investment) Sales Loads None None Transaction Charges Paid to Fund [a] Entry Fees on Purchases 0.50% 0.50% Exit Fees on Redemptions 0.50% 0.50% Annual Operating Expenses (expenses that are deducted from Fund assets) Management Fees [b] 0.42% 0.46% TAS 0.16% 0.16% Money Managers 0.26% 0.30% Other Expenses [c] 0.28% 0.28% Acquired Fund Fees and Expenses [d] 1.26% 1.26% Total 1.96% 2.00% [a] Entry and Exit Fees. While the Fund is no-load and does not charge sales commissions, Multi-Asset Fund assesses entry and exit fees as set forth in the above table, expressed as a percentage of the purchase or redemption amount. [b] Management Fees. The management fees listed above include advisory fees and fees of those money managers that manage separate accounts on behalf of the Fund. Many of the money managers are on performance-based fee schedules and therefore these fees will vary over time depending on the performance achieved by the money managers. These fees are deducted from fund assets and are expressed as a percentage of average net assets. [c] Other Expenses. This category includes administration fees, custody fees, interest expense, legal and audit fees, and other miscellaneous fund expenses. These expenses are deducted from fund assets and are expressed as a percentage of average net assets. Excluding interest expense and dividends paid on securities sold short, other expenses incurred by Multi-Asset Fund were 0.18%. [d] Acquired Fund Fees and Expenses. This category represents the approximate fees and expenses indirectly incurred bythe Fund as a result of the Fund’s investment in the securities of the commingled investment vehicles (“CIVs”). The total expenses attributable to the CIVs, which are reflected as a reduction in the CIVs’ gross returns, may differ significantly from period to period due to the variability of incentive fees. Excluding interest expense and dividends paid on securities sold short by the CIVs, Acquired Fund Fees and Expenses indirectly incurred by Multi-Asset Fund were 0.85%. 6 [Missing Graphic Reference] Example This example is intended to help members compare the cost of investing in a TIP mutual fund with the cost of investing in other mutual funds. In calculating the example, the actual expenses of Multi-Asset Fund during 2007 are used, as are the estimate of what 2007 expenses would have been had Shapiro and Westport served as money managers for Multi-Asset Fund during that year, as shown above. The actual and pro forma examples assume that one invests $10,000 in the Fund for the time periods indicated. The examples also assume that the investment has a 5% return each year, the Fund’s operating expenses remain the same based upon the expenses as shown in the fee table, and all dividends and distributions are reinvested. Entry fees are reflected in both scenarios and exit fees are reflected in the rows labeled ‘‘With redemption at end of period.’’ Actual costs may be higher or lower. Expenses per $10,000 Investment Multi-Asset Fund 2007 Actual Pro forma for 2007 One year With redemption at end of period $299 $303 No redemption at end of period $248 $252 Three year With redemption at end of period $717 $729 No redemption at end of period $662 $674 Five Year With redemption at end of period $1,160 $1,180 No redemption at end of period $1,102 $1,122 Ten Years With redemption at end of period $2,391 $2,432 No redemption at end of period $2,324 $2,366 7 [Missing Graphic Reference] II.OTHER INFORMATION Information about TIP TIP is a no-load, open-end management investment company that seeks to improve the net investment returns of its members by making available to them a series of investment vehicles, each with its own investment objective and policies. TIP was incorporated under Maryland law on December 23, 1993, and consists of four mutual funds at present: TIFF Multi-Asset Fund, TIFF International Equity Fund, TIFF US Equity Fund, and TIFF Short-Term Fund. The mutual funds are available primarily to foundations, endowments, other 501(c)(3) organizations, and certain other non-profit organizations. Information about TAS TAS is the investment adviser to the TIP mutual fund family (the “funds”). TAS’s principal offices are at Four Tower Bridge, 200 Barr Harbor Drive, Suite 100, West Conshohocken, PA 19428. TAS seeks to achieve the funds’ investment and performance objectives in large part by identifying and recommending to the board independent money managers for each of the funds, managing and allocating cash among asset classes and money managers, as applicable, monitoring the money managers’ and funds’ performance, and employing certain risk management and other techniques. The money managers are responsible for day-to-day investment decisions for that portion of the funds’ assets allocated to them. Each money manager specializes in a particular market sector or utilizes a particular investment style. A money management firm may serve as a money manager to more than one of the funds. For all funds, TAS may invest a substantial portion of the funds’ assets in futures contracts, derivative investments, duration investments, and other securities and financial instruments in accordance with each fund’s objective, policies, and restrictions. Information about Shapiro Shapiro is located at One Buckhead Plaza, Suite 1555, 3060 Peachtree Road NW, Atlanta, GA 30305. As of December 31, 2007, Shapiro had responsibility for approximately $2.486 billionin assets under management. Samuel R. Shapiro (Chairman, CIO) has been a portfolio manager with Shapiro Capital since 1990 and has managed assets for US Equity Fund since 1997. Michael A. McCarthy (Director of Research, Principal) has been a portfolio manager with Shapiro Capital since 1991 and has managed assets for US Equity Fund since 1997. Louis S. Shapiro (President, CCO) has been a portfolio manager with Shapiro Capital since 1993 and has managed assets for US Equity Fund since 1997. Each of these individuals has managed assets for Multi-Asset Fund since April 2008. 8 [Missing Graphic Reference] Shapiro Capital Management Company, Inc., a Georgia corporation with a principal place of business at One Buckhead Plaza, Suite 1555, 3060 Peachtree Road NW, Atlanta, GA 30305, owns 100% of the voting interests in Shapiro. Samuel R. Shapiro, Louis S. Shapiro and Michael A. McCarthy own 80%, 10%, and 10%, respectively, of the outstanding voting securities of Shapiro Capital Management Company, Inc. Shapiro is an investment adviser to other registered investment companies with a similar investment objective to the segment of Multi-Asset Fund managed by Shapiro. The following persons are officers and control persons of Shapiro and are located at One Buckhead Plaza, Suite 1555, 3060 Peachtree Road NW, Atlanta, GA 30305: Samuel R. Shapiro (Chairman, Chief Investment Officer) Michael A. McCarthy (Director of Research, Principal) Louis S. Shapiro (President, Chief Compliance Officer) Information about Westport Westport is located at 253 Riverside Avenue, Westport, CT 06880. As of December 31, 2007, Westport had responsibility for approximately $1.785 billion in assets under management. Andrew J. Knuth (Chairman, CIO) has been a portfolio manager with Westport Asset Management since 1983 and has managed assets for the US Equity Fund since 1994. Edmund Nicklin (Executive Vice President) has been a portfolio manager with Westport Asset Management since 1997 and has managed assets for US Equity Fund since 1997. Each has managed assets for Multi-Asset Fund since April 2008. Westport’s direct ownership structure consists of controlling membership interest of 90% by Andrew J. Knuth, an individual with a principal place of business at 253 Riverside Avenue, Westport, CT 06880. The Ronald H. Oliver Irrevocable Trust, Michael Carbino Trustee, a trust with a principal place of business at 253 Riverside Avenue, Westport, CT 06880, is the remaining non-controlling 10% member. Westport is an investment adviser to other registered investment companies with a similar investment objective to the segment of Multi-Asset Fund managed by Westport. The following persons are officers and control persons of Westport and are located at 253 Riverside Avenue, Westport, CT 06880: Andrew J. Knuth (Chairman, Chief Investment Officer) Ronald H. Oliver (President and Chief Compliance Officer) Edmund Nicklin (Executive Vice President) Certain Brokerage Matters When selecting brokers or dealers TAS and the money managers are authorized to consider the “brokerage and research services,” as defined in Section 28(e) of the Securities Exchange Act of 1934, provided to TIP’s funds, to TAS, or to the money manager. TAS and the money managers may cause TIP’s funds to pay a commission to a broker or dealer who provides such brokerage and research services which is in excess of the commission another broker or dealer would have charged for effecting the transaction. TIP, TAS, or the money manager, as appropriate, must determine in good faith that such commission is reasonable in relation to the value of the brokerage and research services provided. Reasonableness will be viewed in terms of that particular transaction or in terms of all the accounts over which TAS or the money manager exercises investment discretion. 9 [Missing Graphic Reference] Interests of Directors and Officers of the Funds To the knowledge of the Fund, no directors or officers of TIP, nor their immediate family members, have any substantial interest, direct or indirect, by security holdings or otherwise, in the addenda or existing money manager agreements with Shapiro or Westport. No director or officer, nor their immediate family members, owned (beneficially or of record), purchased or sold securities of Shapiro or Westport, or of any entity (other than a registered investment company) directly or indirectly controlling, controlled by, or under common control with Shapiro or Westport, during 2007. No director or officer of the Fund is an officer, employee, director, general partner or shareholder of Shapiro or Westport. Information Regarding the Service Providers to the Funds Custodian, Administrator, Fund Accounting Agent, Transfer Agent, Registrar, and Dividend Disbursing Agent. State Street Bank and Trust Company (formerly Investors Bank & Trust Company) (“State Street”), 200 Clarendon Street, Boston, MA 02116, serves as the custodian of TIP’s assets as well as its administrator, fund accounting agent, transfer agent, registrar, and dividend disbursing agent. As custodian, State Street may employ sub-custodians outside the United States. Distributor. Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202 serves as the distributor of TIP’s shares. Chief Compliance Officer Services and other Administrative Services. William E. Vastardis serves as TIP’s chief compliance officer in accordance with the terms of an engagement letter between TIP and Vastardis Compliance Services, LLC (“VCS”). An affiliate of VCS, Vastardis Fund Services, LLC (“VFS”), provides certain administrative services to TIP. VCS and VFS are located at 41 Madison Avenue, 30th Floor, New York, NY 10010. Outstanding Shares and Significant Shareholders As of May 9, 2008,the Fund had the following number of shares outstanding: Title of Class Number of Shares Outstanding and Entitled to Vote* Multi-Asset Fund 151,733,486.444 shares * Each dollar of net asset value is entitled to one vote. As of May 9, 2008, the following members owned of record or beneficially 5% of the shares of common stock of the Fund: Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Multi-Asset Fund Saint Joseph’s University 5600 City Avenue Philadelphia, PA 19131 8,337,287.441 shares 5.49% 10 [Missing Graphic Reference] The TIP funds are designed primarily for foundations, endowments, other 501(c)(3) organizations, and certain other non-profit organizations. Accordingly, as of December 31, 2007, the directors and officers of TIP as a group owned less than 1% of the outstanding shares of the Fund. Annual and Semi-Annual Reports The Multi-Asset Fund’s annual report for the fiscal year ended December 31, 2007, and semi-annual report for the period ended June 30, 2007, were previously distributed to members. The Multi-Asset Fund will furnish, without charge, an additional copy of its annual or semi-annual report for the fiscal year ended December 31, 2007, or semi-annual period ended June 30, 2007, to any member requesting such reports. An additional copy of the annual and semi-annualreport may be obtained, without charge, by contacting TIP by mail, telephone or email using the contact information below or visiting the Securities and Exchange Commission’s website at www.sec.gov. Four Tower Bridge 200 Barr Harbor Drive, Suite 100 West Conshohocken, PA 19428 1-800-984-0084 www.tiff.org Electronic mail inquiries: Services offered by TIFF: info@tiff.org Member-specific account data: memberservices@tiff.org WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 11 [Missing Graphic Reference] Appendix A Addendum to the Money Manager Agreement, dated June 2, 1997, between TIFF Investment Program, Inc. (“TIP”), on behalf of TIFF US Equity Fund (“USEF Agreement”), and Shapiro Capital Management LLC (the “Manager”) This ADDENDUM to the Money Manager Agreement, dated as of April 1, 2008, is entered into by and between TIP, with its principal place of business at 200 Barr Harbor Drive, Suite 100, West Conshohocken, PA 19428, and the Manager, with its principal place of business at One Buckhead Plaza, Suite 1555, 3060 Peachtree Road NW, Atlanta, GA 30305, (each a “Party” and collectively, the “Parties”). WHEREAS, the Manager manages certain assets of TIFF US Equity Fund pursuant to the USEF Agreement; and WHEREAS, TIP and the Manager have agreed that TIP will allocate to, and the Manager will manage, certain assets of TIFF Multi-Asset Fund (“MAF”), a series of TIP, pursuant to the same terms and conditions set forth in the USEF Agreement as if MAF had originally been a party to the USEF Agreement. NOW, THEREFORE, intending to be legally bound, the Parties hereto hereby agree as follows: 1. The Manager will provide investment management services with respect to the assets placed with the Manager on behalf of MAF from time to time. 2. TIP, acting on behalf of MAF, hereby appoints the Manager to manage the MAF Managed Assets for the period and on the terms set forth in the USEF Agreement and in accordance with the investment guidelines provided to the Manager by TIP on behalf of MAF. The Manager hereby accepts this appointment and agrees to render the services described in the USEF Agreement with respect to the MAF Managed Assets in accordance with the requirements described in Section 3(a) of the USEF Agreement. All other terms and conditions set forth in the USEF Agreement shall apply to the parties with respect the management of the MAF Managed Assets, including but not limited to the compensation payable to the Manager with respect to the MAF Managed Assets. 3. To enable the Manager to exercise fully discretion granted hereunder, TIP appoints the Manager as its attorney-in-fact to invest, sell, and reinvest the MAF Managed Assets as fully as TIP itself could do. The Manager hereby accepts this appointment. 4. The rights and obligations of MAF and USEF under the USEF Agreement and this Addendum shall be several and not joint. 5. Notices or other communications required to be given to TIP by the Manager pursuant to the USEF Agreement or this Addendum shall be deemed duly given when delivered in accordance with the notice provisions set forth in the USEF Agreement to: TIFF Investment Program, Inc. c/o TIFF Advisory Services, Inc. Four Tower Bridge 200 Barr Harbor Drive, Suite 100 West Conshohocken, PA 19428 Fax:610-684-8080 A-1 [Missing Graphic Reference] Addendum to Money Manager Agreement Page2 6. All capitalized terms used but not defined in this Addendum shall have the meanings ascribed to them in the USEF Agreement. IN WITNESS WHEREOF, TIP and the Money Manager have caused this Addendum to be executed by their duly authorized officers as of the date first written above. Shapiro Capital Management LLC By:/s/ Louis Shapiro Signature Louis Shapiro Printed Name TIFF Investment Program, Inc., for its Multi-Asset Fund By:/s/ Tina M. Leiter Signature Tina M. Leiter Printed Name A-2 [Missing Graphic Reference] Addendum to Money Manager Agreement Page3 TIFF Multi-Asset Fund (the “Fund”) Sample Performance Fee Schedule Assumes Beginning Date of April 8, 2008 Month Period Fee to be paid for services rendered during month 0 1 Apr-08 May-08 Start-Up Period 150% of Minimum Fee (pro rata) 150% of Minimum Fee 2 3 4 5 6 7 8 9 10 11 12 Jun-08 Jul-08 Aug-08 Sep-08 Oct-08 Nov-08 Dec-08 Jan-09 Feb-09 Mar-09 Apr-09 [Missing Graphic Reference] Transitional Period [Missing Graphic Reference] Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee Minimum Fee 13 May-09 Transitional Period True-up Transitional Performance Fee (i.e., for months 0-12) minus sum of Minimum Fee payments in months 2-12 14 15 16 17 18 19 20 21 22 23 24 [Missing Graphic Reference] Jun-09 Jul-09 Aug-09 Sep-09 Oct-09 Nov-09 Dec-09 Jan-10 Feb-10 Mar-10 Apr-10 [Missing Graphic Reference] Subsequent Months [Missing Graphic Reference] Performance Adjusted Fee for months 2-13 Performance Adjusted Fee for months 3-14 Performance Adjusted Fee for months 4-15 Performance Adjusted Fee for months 5-16 Performance Adjusted Fee for months 6-17 Performance Adjusted Fee for months 7-18 Performance Adjusted Fee for months 8-19 Performance Adjusted Fee for months 9-20 Performance Adjusted Fee for months 10-21 Performance Adjusted Fee for months 11-22 Performance Adjusted Fee for months 12-23 [Missing Graphic Reference] A-3 [Missing Graphic Reference] Addendum to Money Manager Agreement Page4 Compensation As compensation for the services performed and the facilities and personnel provided by the Money Manager pursuant to this Agreement, the Fund will pay to the Money Manager a fee computed in accordance with the following provisions. Certain Defined Terms "Beginning Date" shall mean the date that the Money Manager begins (or resumes after a hiatus) to render services under this Agreement. "Minimum Fee" shall mean, with respect to any full calendar month, the result obtained by multiplying the average daily value of the net assets (gross of expenses) of the Fund managed by the Money Manager during such month by 1/12th of the "floor rate" set forth in Schedule 1 to this Agreement. "Performance Adjusted Fee," with respect to a calendar month subsequent to the Transitional Period, shall mean the result obtained by multiplying the average daily value of the net assets of the Fund managed by the Money Manager during the performance measurement period by 1/12th of the Performance Fee Rate determined in accordance with Schedule 1 to this Agreement, where the performance measurement period is the one-year period beginning on the first day of the twelfth month prior to such month and ending on the last day of the month prior to such month. "Performance Fee Rate" shall mean the rate of fee produced by application of the formula set forth in Schedule 1 hereto. Under such formula, the rate of fee varies directly with the time-weighted rate of return achieved for the Fund by the Money Manager over the applicable performance measurement period, but is never greater than the "cap" rate nor less than the "floor" rate specified in the formula. The rate of fee varies above and below the "fulcrum" fee rate, i.e., the rate that is midway between the cap rate and the floor rate, depending on the amount by which the Money Manager's return exceeds, or is less than, the return of the "benchmark" specified in the formula. (The rate of return at which the Performance Fee Rate will equal the fulcrum fee rate is equal to the benchmark return plus the "hurdle" rate incorporated in the formula.) The rate at which the Performance Fee Rate changes in response to a specified increment of change in the Money Manager's performance relative to the performance of the benchmark (i.e., the slope of the line graph appearing in Schedule 1) is constant (i.e., the graph's slope is a straight line). The Performance Fee Rate will change as the Money Manager's performance varies from the performance of the benchmark in increments of one basis point. "Start-Up Period" shall mean the period beginning on the Beginning Date and ending on the last day of the first full calendar month following the month in which the Beginning Date falls. "Transitional Performance Fee" shall mean the result obtained by multiplying the average daily net assets (gross of expenses) of the Fund managed by the Money Manager during the performance measurement period by the Performance Fee Rate determined in accordance with Schedule 1 to this Agreement, where the performance measurement period is the period beginning on the Beginning Date and ending on the last day of the Transitional Period (annualized, should the Beginning Date not be the first day of a calendar month). A-4 [Missing Graphic Reference] Addendum to Money Manager Agreement Page5 "Transitional Period" shall mean the period of eleven consecutive calendar months beginning on the day following the last day of the Start-Up Period. Fee For Services During Start-Up Period For services rendered by the Money Manager hereunder during each calendar month, or portion of a calendar month, during the Start-Up Period, the Money Manager shall be entitled to a fee equal to 150% of the Minimum Fee (prorated, with respect to any period of less than a full calendar month, based on the number of days during such calendar month that the Money Manager provided services hereunder), payable by the Fund during the month following the month in which such fees are earned. Fee For Services During Transitional Period (a) Amount of Fee. For services rendered by the Money Manager hereunder during the Transitional Period, the Money Manager shall be entitled to a fee equal to the Transitional Performance Fee. (b) Payment of Fee. For each month of the Transitional Period the Fund shall pay to the Money Manager an amount equal to the Minimum Fee. For the month following the end of the Transitional Period, the Fund shall pay the Money Manager the difference between (i) the Transitional Performance Fee and (ii) the sum of Minimum Fee payments made for each month in the Transitional Period. Such fees are payable during the month following the month in which such fees are earned. (c) Early Termination. If the Money Manager ceases to render services hereunder at any time during, and before the end of, the Transitional Period, the Money Manager shall be entitled to a fee for services rendered hereunder during the Transitional Period equal to 150% of the Minimum Fee payments referred to in the immediately preceding paragraph (prorated for any period of less than a full calendar month that the Money Manager provided services hereunder based on the number of days during such month that the Money Manager provided services hereunder), with any amounts not previously paid being payable during the month following the month in which the Money Manager ceased to render services hereunder. Fee For Services During Subsequent Months (a) Fee. For services rendered by the Money Manager hereunder during consecutive full calendar months subsequent to the end of the Transitional Period, the Money Manager shall be entitled to a fee equal to the Performance Adjusted Fee, payable by the Fund during the month following the month in which such fees are earned. (b) Early Termination. If the Money Manager ceases to render services hereunder at any time during, and before the end of, any such subsequent month, the Money Manager shall be entitled to a fee for services rendered hereunder during such month equal to 150% of the Minimum Fee (prorated based on the number of days during such calendar month that the Money Manager provided services hereunder) payable by the Fund during the month following the month in which the Money Manager ceased to render services hereunder. A-5 [Missing Graphic Reference] Investment Guidelines Shapiro Capital Management Benchmark Russel 2000 Index Money Manager for the TIFF Multi-Asset Fund Asset Type Limitations Minimum/Normal/Maximum % Account US Stocks 90 / 100 / 100 Non-US Stocks 0 / 0 / 5 Exposure to Non-Benchmark Countries in General 0 / 0 / 5 Currency Hedges as % of Non-US Securities 0 / 100 / 100 Fixed Income Instruments 0 / 0 / 10 Other Guidelines Policy Mutual Funds Prohibited (except money market funds) Investment Partnerships Prohibited Direct Investments in Real Estate or Physical Commodities Prohibited Margin Transactions/Borrowing for Leverage Prohibited Short Sales Prohibited Underwriting Securities Prohibited Note: In addition to specific guidelines applicable to Shapiro with respect to this account, the fund has adopted fund level guidelines that are monitored by the fund; if a money manager's position causes the fund to exceed the guidelines, the manager will be asked to take action to bring the fund back into compliance. Guidelines Dated: 3/24/2008 Money Manager Acknowledgement /s/ Louis Shapiro 3/24/2008 Authorized Signature Date A-6 [Missing Graphic Reference] Money Manager Agreement This Agreement is between the TIFF Investment Program, Inc. (“TIP”), a Maryland Corporation, for its TIFF U.S. Equity Fund and such other of its Funds as TIP may from time to time allot assets for management under this agreement (hereafter, the “Fund”), and Shapiro Capital Management Co., Inc. (hereafter, the “Manager”) and is effective as of June 2, 1997 (the “Effective Date”). Recitals TIP is a non-diversified open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”); and The Fund wishes to retain the Manager to render advisory services to the Fund, and the Manager is willing to render those services. Now, therefore, the parties agree as follows: 1.Managed Assets The Manager will provide investment management services with respect to assets placed with the Manager on behalf of the Fund from time to time. Such assets, as changed by investment, reinvestment, additions, disbursements of expenses, and withdrawals, are referred to in this Agreement as the “Managed Assets.” The Fund may make additions to or withdraw all or any portion of the Managed Assets from this management arrangement at any time. 2.Appointment and Powers of Manager; Investment Approach (a) Appointment. TIP, acting on behalf of the Fund, hereby appoints the Manager to manage the Managed Assets for the period and on the terms set forth in this Agreement. The Manager hereby accepts this appointment and agrees to render the services herein described in accordance with the Manager Profile (appended to this Agreement as Schedule II) and Investment Guidelines (appended to this Agreement as Schedule III, (together, the “Investment Approach”) as such approach may be elaborated, amended, and refined with the mutual consent of Foundation Advisers, Inc. (“FAI”), acting on behalf of the Fund, and the Manager. A-7 [Missing Graphic Reference] mutual consent of Foundation Advisers, Inc. (“FAI”), acting on behalf of the Fund, and the Manager. (b)Powers.
